       Case 1:20-cv-00087-ECM-SRW Document 12 Filed 04/23/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DEDRIC JAMAR DEAN,                            )
                                              )
           Plaintiff,                         )
                                              )
  v.                                          )        CIVIL ACT. NO. 2:20-cv-87-ECM
                                              )                 (WO)
SHERIFF WALLY OLSON, et al.,                  )
                                              )
           Defendants.                        )

                         MEMORANDUM OPINION and ORDER

        On March 23, 2020, the Magistrate Judge entered a Recommendation (doc. 11)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

        ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Petitioner’s failure to comply

with the orders of this Court and to prosecute this action.

        A separate Final Judgment will be entered.

        Done this 23rd day of April, 2020.


                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
